Bigelow, C. J.
There is no foundation for the argument urged by the plaintiff that the statute is intended to apply only to cases where a wife carries on trafile in goods and merchandise and invests her own money in a stock in trade or in the manufacture and sale of articles on her own sole account. The language of the statute is broad and comprehensive, and includes property belonging to a married woman of every kind which is employed by her in carrying on business on her sole account. The object of the statute was to afford the means of ascertaining in which of the two persons, apparently in the possession and use of property in carrying on any kind of trade or occupation, the title is vested, so that all having occasion to transact business with either may regulate their dealings accordingly. The accomplishment of this object could not be effected if the words of the statute should be so construed as to exclude the kind of property which the plaintiff employed in carrying on the business of keeping a boarding-house. The case at bar is one which comes within the mischief which the statute was designed to remedy.
Exceptions overruled.